DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/23/2019 has been entered.  Claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tarinelli et al. (WO 2008109125 A1).
Regarding claim 2, Tarinelli et al.  discloses a tool assembly (16) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly (18) and an anvil assembly (20), at least one of the cartridge assembly or anvil assembly being movable in relation to the other of the cartridge assembly and anvil assembly ([00106-0121], figs. 1-3); at least one surgical buttress (B) releasably secured to a tissue contacting surface of at least one of the anvil assembly or the cartridge assembly (figs. 2, 20, and 49), 
the at least one surgical buttress secured to the at least one of the anvil assembly or the cartridge assembly by at least one connecting member (S), the at least one of the cartridge assembly and anvil assembly configured to receive a portion of the at least one connecting member (figs. 2, 20, and 49); and 
a release assembly (74) operatively associated with the at least one of the anvil assembly and the cartridge assembly, wherein the release assembly is actuatable to engage and push the at least one connecting member (S) from a constriction slot (76a) and release the at least one 
Regarding claim 9, Tarinelli et al. discloses a tool assembly (16) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly (18) and an anvil assembly (20), configured to be approximated toward each other ([00106-0121], figs. 1-3); at least one surgical buttress (B) releasably secured against a tissue contacting surface of at least one of the cartridge assembly or the anvil assembly (figs. 2, 20, and 49), by at least one anchor member (S); and 
a release assembly (74) in mechanical communication with the at least one anchor member, wherein the release assembly is actuatable to push the at least one anchor member (S) from a constriction slot (76a) such that the at least one anchor member is urged away from the at least one surgical buttress to release the at least one surgical buttress from the respective tissue contacting surface wherein the constriction slot is an open ended slot formed in a side edge of at least one of the cartridge assembly or the anvil assembly (anvil- [00116-00121], figs. 1-20).
Regarding claim 16, Tarinelli et al. discloses a tool assembly (16) for a surgical fastening apparatus (10), the tool assembly comprising: a cartridge assembly (18) and an anvil assembly (20), disposed in opposing relation to one another ([00106-0121], figs. 1-3); at least one surgical buttress (B) removably attached to at least one of the anvil assembly or the cartridge assembly (figs. 2, 20, and 49) with at least one securing member (S), 
wherein the at least one securing member extends through a tissue contacting surface of the at least one of the cartridge assembly and anvil assembly (20); and a release assembly (74) in mechanical communication with the at least one securing member; wherein actuation of the surgical fastening apparatus transitions the release assembly between the first and second conditions (via drive 50, figs. 1-20); and wherein in the first condition the release assembly is disengaged from the at least one securing member, and in the second condition the release assembly exerts a force on the at least one securing member such that the at least one securing member is pushed from a constriction slot (76a) during actuation by the release assembly wherein the constriction slot is an open ended slot formed in a side edge of at least one of the cartridge assembly or the anvil assembly (anvil- [00116-00121], figs. 1-20).
Regarding claim 3-4, 6, 10-11, 13, and 17-19, Tarinelli et al. discloses the at least one connecting member (S) extends through the tissue contacting surface of the at least one of the cartridge assembly or anvil assembly figs. 1-20), wherein at least one of the cartridge assembly and anvil assembly includes a slot (76a) for the receipt of the at least one connecting member (S) wherein the release assembly includes a pusher (74) that is in operative association with the slot, the pusher being movable to push the end of the at least one connecting member out of the slot ([00116-00121], figs. 1-20).
Regarding claims 5, 7, 12, 14, and 20, Tarinelli et al. discloses the at least one connecting member is a suture (S), wherein the at least one connecting member is a suture engaging the surgical buttress and the cartridge assembly or the anvil assembly ([00106-00121], figs. 1-20).
Regarding claims 8, 15, and 21, Tarinelli et al. discloses a material of the surgical buttress is a homopolymer, copolymer or blend obtained from one or more monomers selected from the group consisting of glycolide, glycolic acid, caprolactone and trimethylene carbonate and using p-dioxanone in which the buttress is made of a copolymer with glycolide [00210-00211].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 15, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarinelli et al. (WO 2008109125 A1) in view of Hamilton (US 6325810 B1).
Regarding claims 8, 15, and 21, Tarinelli et al. discloses a material of the surgical buttress is a homopolymer, copolymer or blend obtained from one or more monomers selected from the group consisting of glycolide, glycolic acid, caprolactone and trimethylene carbonate and using 
In the alternative, if it can be argued that Tarinelli et al. fails to explicitly disclose having lactide, lactic acid and a-caprolactone to form a copolymer with glycolide-
Hamilton et al. teaches having a buttress (52) made from a material that is a homopolymer, copolymer or blend obtained from one or more monomers selected from the group consisting of glycolide, glycolic acid, , polycaprolactone,  caprolactone, and trimethylene carbonate (col. 3, lines 49-67, col. 5, lines 1-67, col. 6, lines 1-8, col. 8, lines 23-67, claims 6, 8, and 15-18).
Given the suggestion and teachings of Tarinelli et al. to have a buttress made from a biocompatible polymer blend and different connecting members, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress to include lactide, lactic acid, and a-caprolactone or a polycaprolactone for more effective bioabsorbable material as taught by Hamilton et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.